—In a proceeding pursuant to Election Law article 16 to validate petitions designating Lula B. Parish, Louis R. Hernandez, Jr., and Yvette Medina as candidates in a primary election to be held on March 7, 1996, for the Republican Party party positions of delegates and Eric T. Dixon, Orlando L. Rodriguez, and Wilfredo Paneto as alternate delegates, respectively, for the 12th Congressional District to the 1996 Republican National Convention, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated January 30, 1996, which, after a hearing, granted the petition and denied the counterclaim to invalidate the petitions.
Ordered that the judgment is affirmed, without costs or disbursements (see, Matter of Bramwell v New York City Bd. of Elections, 224 AD2d 561 [decided herewith]). Bracken, J. P., Sullivan, Santucci, Hart and Krausman, JJ., concur.